Exhibit 99.2 BIOGEN IDEC APPOINTS ERIC ROWINSKY AND STEPHEN SHERWIN TO BOARD OF DIRECTORS PURSUANT TO AGREEMENT WITH ICAHN PARTNERS Icahn Agrees To Support Company Nominees At 2010 Annual Meeting Cambridge, Mass., March 22, 2010 Biogen Idec (NASDAQ: BIIB) today announced that Dr. Eric K. Rowinsky and Dr. Stephen A. Sherwin have been appointed to its Board of Directors pursuant to an agreement with Icahn Partners. Dr. Rowinsky was proposed as a nominee to the Board by Icahn Partners and Dr. Sherwin was selected by the Company as part of its process to identify new directors. Under the terms of the agreement, Icahn Partners has agreed to vote its shares at the 2010 Annual Meeting for Biogen Idec’s nominees, who will include current directors Nancy L. Leaming and Brian S. Posner as well as Drs. Rowinsky and Sherwin. In addition, under the terms of the agreement, Icahn Partners will withdraw its notice of nomination of persons for election as directors and its proposal to amend Biogen Idec’s Bylaws to limit the size of the Board.
